Citation Nr: 1226612	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  00-02 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), including paranoid schizophrenia and major depressive disorder with psychotic features.

3.  Entitlement to service connection for a respiratory disorder, including as secondary to exposure to Agent Orange and/or asbestos.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Appellant-Veteran

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to March 1973.  He also served in the Louisiana Army National Guard from April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In February 1999, the RO denied service connection for a respiratory condition based on exposure to herbicides (Agent Orange).  In September 1999, the RO denied service connection for a psychiatric disorder, inclusive of PTSD, and determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for residuals of a back injury.  And lastly, in November 1999, the RO denied service connection for a lung condition based on alleged exposure to fiberglass.  The Veteran has since attributed his lung condition instead to exposure to Agent Orange and/or asbestos.

As support for his claims, the Veteran testified at an RO hearing in May 2000.  He also testified at a hearing before the undersigned Veteran's Law Judge (VLJ) of the Board in September 2004.  Thereafter, the Board remanded this case to the RO, via the Appeals Management Center (AMC), in November 2004 and again in December 2005 for additional evidentiary development, including further attempts to obtain the Veteran's complete service treatment records (STRs), also medical records from a company where he previously had been employed, outstanding treatment records from VA medical facilities, records from the Social Security Administration (SSA), and personal information from him as well as other information and evidence from the U.S. Armed Services Center for Research of Unit Records (USASCRUR) in an attempt to verify his claimed stressors, i.e., the traumatic events he claims to have experienced during his service that he believes caused PTSD.  Following that development, the AMC issued supplemental statements of the case (SSOCs) continuing to deny the claims.


In a subsequent March 2010 decision, the Board granted the Veteran's petition to reopen his claim for service connection for residuals of a back injury. Unfortunately, though, the Board could not immediately readjudicate this claim on its underlying merits.  So, instead, the Board again remanded this claim, as well as those for service connection for a psychiatric disorder, inclusive of PTSD, and for a respiratory disorder, including as secondary to Agent Orange and/or asbestos exposure, for further development and consideration, specifically, for VA examinations addressing the etiology of these claimed disabilities and to have the USASCRUR (now the Joint Services Records Research Center (JSRRC)) try and independently verify the Veteran's alleged PTSD stressors.  While the development requested was subsequently accomplished, unfortunately, additional development is still required regarding these claims.

Since that earlier development, the AMC has issued a February 2012 rating decision granting service connection for PTSD and assigning a 70 percent rating retroactively effective from February 17, 1999, and a higher 100 percent rating, which, obviously, is the highest possible rating, as of August 8, 2010.  The AMC also issued an SSOC continuing to deny the remaining claims, however.

With respect to that claim of entitlement to service connection for PTSD, since it was resolved in the Veteran's favor, there remains no issue or controversy regarding that matter inasmuch as the AMC granted service connection for this disability.  If, per chance, he disagrees with the 70 percent rating that initially was assigned for his PTSD and/or the effective date that was assigned for that rating or even his higher 100 percent rating, then he has to separately appeal these "downstream" issues, which to date he has not.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  The record shows, however, he also has other psychiatric disorders besides PTSD - including paranoid schizophrenia and major depressive disorder with psychotic features.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In light of Clemons, the issue of entitlement to service connection for a psychiatric disorder other than PTSD remains before the Board.  And for this reason, this issue is still listed as on appeal.

Still other claims of entitlement to service connection for arthritis of the neck, back, and 4th and 5th metacarpal joints of the right hand, for a skin condition, bilateral hearing loss, and Hepatitis B have been raised by the record in a September 2004 claim/petition to reopen, but have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction over these other claims, so is referring them to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO in the first instance).

As for the claims that are currently before the Board, as mentioned, they require still further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay that inevitably will result, another remand is necessary to ensure there is a complete record on which to decide the claims so the Veteran is afforded every possible consideration.

A.  Back Disorder

The Board previously remanded this claim so a medical nexus opinion could be provided addressing the etiology of this disability, including especially with consideration of potentially relevant injuries the Veteran has sustained in multiple motor vehicle accidents since service.

He has asserted since his original claim in March 1986 that he has a low back disability on account of an injury, instead, during his military service.  Specifically, he says he injured his low back in Vietnam when he fell off of a personnel carrier, and that he has had residual low back pain and other symptoms ever since.

His STRs do not reflect any back injury or treatment for his back.  However, he submitted a November 2005 sworn statement (affidavit) from E.S., a former fellow service member, who indicated that he had served with the Veteran in Vietnam and had actually witnessed the incident in which he fell off a truck and injured his back.  E.S. corroborated the Veteran's account that he was rendered unconscious and that an ambulance took him to the hospital for emergency care.

The Veteran was discharged from active duty in March 1973 but had subsequent service in the National Guard from April 1974 to April 1977.

After his discharge from service, a July 1985 VA outpatient treatment record shows he complained of a backache with exercise at work.

He sought VA treatment again in January 1987.  He complained of a history of intermittent back pain since in the Army when he fell out of a truck.  He also was in a car accident the previous night when he was hit from the rear and had increased pain.  On physical examination there was no tenderness to palpation.  The diagnostic impression appears to note abnormal back pain. 

A February 1987 VA treatment record shows complaints of low back pain times seven years that was persistently aggravated by his previous job involving lifting.  He also was in a motor vehicle accident in January 1987 when he was rear-ended.  Physical examination showed no spasm, and X-rays showed no active changes.  The diagnostic assessment was possible chronic mild low back strain.

A May 1987 VA treatment record shows he fell out of a truck in 1972 and had low back pain and intermittent pain since.  He had injured his back again in a January 1987 motor vehicle accident.  The impression was chronic low back pain.  He subsequently started physical therapy.

He complained of a sore back on a VA treatment record dated in January 1989, and a January 1990 VA treatment record notes that his thoracic spine was tender to touch (palpation).

In October 1991, a private treatment record shows complaints of back pain.  He stated that his back problems had started when he fell out of a truck in Vietnam while in the service.  He also had been involved in several car wrecks that had aggravated the problem.  He stated that doctors never told him about any broken bones, but that he had to go to the chiropractors and VA since for pain in his back.  He had continual pain in his back with radiation into both legs that was aggravated by almost anything he did, especially bending, lifting, and stooping.  An October 1991 private X-ray examination report of his lumbar spine shows that vertebral body heights and disc spaces appeared well-preserved; there were no fractures, subluxations, or significant arthritic changes.  The diagnostic impression was chronic low back pain, unknown etiology.

In August 1992, he again sought VA treatment for back pain.  It was noted that he had had back pain just above his waistline for years, but that it had gotten worse the previous day.  It was also noted that he had put stress on his back at work.  On physical examination, there was mild pain in the thoracolumbar paraspinal muscles with rotation.  The diagnosis was mild back muscle strain.


The report of a September 1992 private orthopedic evaluation shows the Veteran gave a history of falling from a truck while in the service in 1972 and injuring his low back.  He said that he had had difficulty with his back since that injury.  He indicated that after long periods of standing the pain in his lower back would become severe.  Examination of his back revealed no swelling or inflammation.  There was good range of motion in his back area and no deformity or muscle spasm present.

An August 1993 private treatment record shows complaints of back pain when walking.  The Veteran was in a motor vehicle accident in July 1993 when a car pulled out in front of him.  The assessment was chronic arthritis with aggravation of underlying arthritis and contusion to the head, although it is unclear whether the examiner was referring to the back in the assessment of arthritis.

A January 1994 private chiropractor record shows the Veteran had orthopedic, neurological, and chiropractic tests performed.  There were palpable thoracic muscle spasms and tenderness noted in the lumbar region.  X-rays revealed "deviations from the normal structure."  It was the chiropractor's opinion that the Veteran's condition warranted conservative chiropractic care. 

The Veteran had a VA general medical examination in February 1994.  It was noted that he had a history of back muscle strain and that his occupational history was mechanic helper.  On physical examination his lumbar spine he had full range of motion.  The diagnosis included degenerative arthritis.  However, X-rays of his lumbar spine were not provided (only of his cervical spine).

In February 1994, a private orthopedic surgery record shows the Veteran reported the motor vehicle accident in July 1993.  He also reported a history of injury in the military when he fell out of a truck onto his head and had a neck injury at that time.  In 1987 he had had another motor vehicle accident.  He did not have any problems with pain in his back and was doing reasonably well after that 1987 accident, as he was hauling junk in his prior job, which involved lifting over 100 pounds.  He denied any other problems with his back.  Physical examination of his back showed mid-line spinal tenderness.  X-rays of his lumbosacral spine showed a large Schmorl's node present at L5-S1 and smaller Schmorl's nodes at L3-4 and L4-5.  He otherwise had five normal appearing lumbar vertebrae with facet asymmetry at L5-S1.  The assessment was that he had minor lumbar syndrome probably without significant permanent impairment.  An addendum to this report notes, however, that the evaluating physician had reviewed a February lumbar MRI, and that it was close to a normal study, though there was some desiccation present at L5-S1 and a small bulge there.

A June 1994 private magnetic resonance imaging (MRI) report of the lumbar spine shows an impression of degenerative disc disease (DD) of the L5-S1 disc, demonstrating desiccation.

An August 1994 private orthopedic record shows the Veteran stated that he hauled junk for a living and that he had been in his usual state of good health until July 1993 when he was involved in a motor vehicle accident when he hit another car head-on.  He was restrained and stated there was no loss of consciousness, but as he was lunged forward he hit the top of the cabin of his car.  Due to continuous back pain he was seen by a physician and treated for lumbar syndrome, among other disorders.  Past medical history also noted that he was injured in Vietnam when he fell out of a truck.  Physical examination of his entire spine showed no focal tenderness, except for the right side of his shoulder and his right trapezius.  The sciatic notch and nerve were non-tender, as was the sacroiliac notch.  Sensory examination was negative.  X-rays of his lumbar spine were negative for bony pathology.  The diagnosis was lumbar syndrome.  

A December 1996 private orthopedic treatment record shows he reported his injury in the military in 1972 when he was riding in a truck in Vietnam and fell out of the truck injuring his head, neck, and shoulder.  He apparently had a loss of consciousness and was taken to a medical facility.  After that he was discharged and started working as a mechanic helper and chemical operator.  He continued to have some problems with his back, depending on his activities.  In 1987, he was involved in an automobile accident where he re-injured his neck and shoulder; he also continued to have problems with his back, as well.  He had another automobile accident in 1993, when he again re-injured his lower back.  He complained of daily back pain, worsened by activity and changes in the weather.  After the second motor vehicle accident he had an MRI of his thoracic and lumbar spine, which was normal; but then he had another MRI in February 1994 that showed a degenerative disc at L5-S1.  X-ray examination of his lumbar spine in December 1996 showed no evidence of fracture or dislocation; there was noted to be slight narrowing noted at L5-S1 and slight neural foraminal narrowing.  The diagnosis, in pertinent part, was chronic lumbar disc disease with degenerative disc disease at L5-S1.

A June 1997 SSA disability decision notes the Veteran had denied any medical problems prior to the July 1993 motor vehicle accident.  Lumbar X-rays performed immediately after that accident only had showed mild arthritic changes of his cervical spine.  In February 2000, a private treatment record shows complaints of back pain and a history of a herniated disc (though this might have been related to his cervical spine).

He testified at an RO hearing in May 2000 that he fell out of the truck in service and landed on his head and lost consciousness.  He came to in an ambulance and was transferred to a med evac hospital where they took X-rays.  He was in a lot of pain.  They gave him a couple of days of bed rest and some pain medication.  He also stated that he started seeking treatment for his back in 1973 from Dr. Montellero.  (The claims file contains treatment records from Dr. Montellero's office dating back to 1973, but there are no specific entries for back pain or treatment prior to 1987.)  The Veteran testified that he since had been in car crashes that aggravated his back pain, but that his back pain had started prior to those car crashes.

The Veteran's representative submitted a statement in August 2000 that the Veteran had testified under oath that he was medevac'd where he was X-rayed because he was having a lot of pain after his injury to his back in Vietnam, but that his STRs are incomplete as there did not appear to be any record of this treatment.

In March 2001, the Veteran reported on a mental health treatment record that he had fallen out of a truck in service and lost consciousness for 45 minutes and had come to in the ambulance.

He testified at a Board hearing in September 2004, continuing to assert that his back problems had started in 1972 when he was on guard duty and the driver of a truck he was riding in turned too short, hit a ditch, causing him to lose his balance and fall.  He remembered the pressure and flashing light and something hitting him very hard, and then he was out.  He was picked up by ambulance.

He continued to receive treatment for low back pain and continued to relate the history of injury in the military.  In January 2006, a VA treatment record shows he complained of severe back pain.

He finally had a VA compensation examination in April 2010 to address the etiology of his back disability, after the Board had granted his petition to reopen this claim.  The VA examiner noted the Veteran's history, including the injury in service and the motor vehicle accidents since.  The examiner conducted an extensive evaluation of the lumbar spine and provided a diagnosis of lumbar spine chronic strain with degenerative disc disease, L5-S1, and limited motion.  He indicated a review of the claims file and determined the Veteran's current lumbar spine chronic strain and degenerative disc disease of L5-S1 was less likely as not (less than 50/50 probability) due to or the result of low back active duty injury.  The rationale was that the history and medical records did not indicate any chronic care for the low back condition.  The Veteran had worked as a chemical operator with no work injury history.  He also had admitted that his low back condition was made worse by his post-service motor vehicle accident.  The lumbar X-rays had revealed degenerative disc disease of L5-S1 that the examiner determined was mainly due to aging.  Lastly, the examiner pointed out that the active duty injury was in 1972 and active treatment was not until 1988, some 16 years after active duty.

This VA examiner's opinion is inadequate for deciding this claim, however, so the Board must obtain further comment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

While this VA examiner ultimately provided a negative opinion, he noted the Veteran had stated that his back disability had worsened from his post-service motor vehicle accidents.  Thus, the examiner acknowledged there had been impairment prior to the motor vehicle accidents after service and that it did not originate during or as a result of those motor vehicle accidents, but instead became worse as a result of them.  The record also shows complaints of back pain prior to those motor vehicle accidents, as reported by the Veteran personally and as reflected on a VA treatment record dated in 1985 associated with his work duties, so prior to even the first motor vehicle accident.  Thus, the examiner should address the finding and seeming acknowledgment that the Veteran's back pain predated his motor vehicle accidents, even if made worse or aggravated by them.

Also, the primary rationale for the unfavorable opinion that the Veteran's current low back disability was unrelated to his injury in service, versus the additional injuries he had sustained since service in the motor vehicle accidents, was that he did not seek treatment or medical care for his back until 1988 (although it was really 1985), which was some 16 years after his military service.  The examiner also explained that the degenerative disc disease at L5-S1 was mainly due to simple aging.  He did not, however, give any credence to the Veteran's competent and credible complaints of having experienced continuous back pain (i.e., continuity of symptomatology) since his original injury in the military in 1972.  Moreover, the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for the symptoms.  And, generally speaking, the Board cannot determine that lay evidence - including regarding continuous symptoms since service - lacks credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, while the Board considers the examiner's findings of the level of impairment of the spine that existed prior to the post-service motor vehicle accidents to be important and, thus, deserving of consideration, there still has to be more reason or explanation as to why the additional injuries since service sustained in those motor vehicle accidents are the reason along with simple aging the Veteran now has low back disability and not, at least partly, on account of his prior injury in service.

B.  Respiratory Disorder

The Veteran also attributes this disorder to his military service.  He has set forth two theories in support of this claim.  First, he alleges he was exposed to herbicides (Agent Orange) while serving in Vietnam.  And second, he alleges he was exposed to asbestos while installing a fiberglass parking lot at Fort Story, Virginia.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f). 


Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id., at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id., at Subsection (h). 

Here, the earliest evidence of a respiratory disorder in the claims file is a November 1994 report from R.H., M.D., listing a diagnosis of pulmonary asbestosis, with impairment of restrictive disease, based on the Veteran's prior exposure to asbestos products.  Dr. R.H., however, did not identify the source of the Veteran's asbestos exposure in terms of whether it was before, during, or since his military service.  In addition, medical records dated after this report make no reference to asbestosis or any other chronic respiratory disorder until nearly a decade later, in January 2004.

A January 2004 VA treatment record shows the Veteran had a past medical history of asbestosis.  On physical examination there were fine bibasilar crackles that were most consistent with asbestosis, not congestive heart failure.  He also was given medication for presumed pneumonia.  A later VA treatment record in January 2004 notes that his pneumonia had resolved.

He was seen in the emergency room in February 2004 with complaints of fatigue and shortness of breath.  The chronic condition of asbestosis was noted by history.  The diagnosis given in the emergency room was bronchitis/congestive heart failure.  An April 2004 chest X-ray examination report shows an interstitial infiltrate in the right lung base.

As it was unclear whether he actually has asbestosis or an asbestos-related disease, and, if so, the etiology or date of onset of this condition, a VA examination was provided in February 2011 to help determine whether he has asbestosis or an asbestos-related disease as a result of exposure to asbestos during his service (as opposed to, for example, since service).  McClendon v. Nicholson, 20 Vet. App. 79, 80-82 (2006).  And since the Veteran served in Vietnam during the Vietnam era, the examiner also was asked to comment on whether the Veteran has a respiratory disorder as a result of his presumed exposure to Agent Orange in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2011).

The February 2011 VA examination report shows the Veteran stated that he had had difficulty breathing for a very long time and that he thought the symptoms had started in the 1970s.  He also stated that he worked with Agent Orange containers on land and was the guard and helped load them from land to ship.  As well, he used asbestos grinding pads in the Navy to work on ships while he was a watercraft operator.  He had a history of wheezing, dyspnea, and non-anginal chest pain.  About once or twice per week he experienced prolonged expiration and wheezing and had dyspnea on moderate exertion.  The non-anginal chest pain occurred at rest and on exertion and was a dull pain close to his heart.  The examiner noted that pulmonary function tests (PFTs) showed that the flow-volume curve was concave, which would be seen with an obstructive respiratory impairment.  The examiner also determined, however, there was no radiographic evidence of asbestos exposure in the lungs.  He also noted that studies showed that Vietnam era Veterans did not have an increased prevalence of abnormalities on follow-up chest radiographs.  The diagnosis was heart failure and chronic obstructive pulmonary disease (COPD).  

The examiner reiterated that the PFTs had revealed a combined mild restrictive impairment and moderately-severe obstructive impairment; and the examiner found that these findings were supported by the Veteran's history of heart failure and 
27-years of cigarette smoking.  Thus, the examiner found that the Veteran did not have asbestos or Agent Orange related respiratory disorder impairment.

In other portions of this examination report, the examiner made particular note of the fact that the Veteran had been diagnosed with asbestosis by a private physician, R.H., but that this doctor's opinions had serious credibility concerns as he had been cited in a newspaper article in the New York Times in November 2005 for creating false asbestos claims at great personal financial gain.

Regarding the Veteran's history of chronic smoking, for a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic smoking.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).

However, while the history of smoking is a probative rationale for the examiner's opinion, there are some other issues with this opinion that need to be addressed before the Board may decide this claim.  First, the examiner seems to solely base the finding that the Veteran's current respiratory disorder is not related to herbicide exposure on a study that was conducted on Vietnam era Veterans, which showed that statistically there was no greater incidence of respiratory disorders in Veterans exposed to Agent Orange than in the general population.  However, the Board asked the examiner to address the Veteran's specific case and not rely solely on studies of statistical analysis in deciding whether his presumed exposure to herbicides contributed to his present respiratory disorder.  Without any further analysis, the examiner's rationale is insufficient.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).

Second, while the VA examiner found that the private physician, R.H., had seriously questionable credibility in diagnosing the Veteran with asbestosis in 1994 and attributed the Veteran's symptoms instead to his heart failure, COPD, and smoking, rather than to an asbestos-exposure-related disease, the examiner does not address the finding on a VA treatment record in January 2004 of fine bibasilar crackles that were determined to be most consistent with asbestosis not congestive heart failure.  An April 2004 chest X-ray examination report also shows an interstitial infiltrate in the right lung base.  So Dr. R.H. is not the only doctor that has suspected the Veteran has asbestosis or other asbestos-exposure-related disease.  The VA examiner therefore needs to explain or account for these other positive findings in the record.

The record also suggests the Veteran stopped smoking in 1995.  So, if this is true, he has not smoked in 17 years, despite his reported 27 years of cigarette smoking prior to that.

For these reasons, the Board finds that additional medical comment also is needed concerning this claim.

C.  Psychiatric Disorder other than PTSD

As has already been explained, the Veteran was granted service connection specifically for PTSD (previously denied as a mental disorder to include PTSD, anxiety, and depression) in a February 2012 rating decision.  He was assigned an initial 70 percent rating retroactively from February 17, 1999, but a higher 100 percent rating, the highest possible, as of August 8, 2010.  Nevertheless, as he has other psychiatric diagnoses of record, his claim as it concerns these other mental disorders remains on appeal, which include paranoid schizophrenia and major depressive disorder with psychotic features.

He has a long-standing history of paranoid schizophrenia, major depressive disorder with psychotic features, and drug dependency.  On a June 1998 VA treatment record, he stated that he had started hearing voices in the 1970s.

A June 2008 letter from a VA staff physician notes the Veteran had atypical psychosis and PTSD and that a psychosis frequently is a part of severe PTSD; however, this physician did not definitively indicate this is indeed what has occurred in this particular instance.

In August 2010, the Veteran had a VA psychiatric examination to determine whether any of his psychiatric disorders were related to his military service.  The examiner observed the Veteran had been diagnosed with PTSD as well as schizophrenia for many years, as early as 2001.  The examiner determined it was not possible to distinguish the arousal symptoms of PTSD from those of schizophrenia, but differentially listed the Veteran's other PTSD symptoms.  The Axis I diagnoses were PTSD, schizoaffective disorder, and polysubstance dependence (which the Veteran said was in remission).  The examiner determined there were three diagnoses on Axis I and that all three diagnoses represented separate issues.  The examiner found that the polysubstance dependence was not related to the Veteran's military service, so also not part and parcel of the PTSD, which has been determined to be the result of his military service.

This is important to point out because disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990. See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Here, though, the VA compensation examiner expressly discredited any notion that the Veteran's history of polysubstance dependence is related to his military service, so by implication also disassociated this dependence from his PTSD inasmuch as it has been linked to his service.

But, on the other hand, this VA examiner could not state without great speculation whether the Veteran's schizoaffective disorder was related to his military service.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 


Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

Therefore, as it stands, the Board cannot yet decide this claim for service connection for schizophrenia and major depressive disorder with psychotic features based on the evidence of record, as the VA compensation examiner or someone else equally qualified must be provided opportunity to discuss why this requested medical nexus opinion cannot be provided "without great speculation," especially considering the Veteran has stated that he has heard voices since the 1970s and a VA physician acknowledged in June 2008 that a psychosis, which schizophrenia and schizoaffective disorder are (see 38 C.F.R. § 3.384), is frequently a part of PTSD (so seemingly, though not definitively, part and parcel of this service-connected disability).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  If still available, have the VA compensation examiner that evaluated the Veteran's low back in April 2010 submit additional comment (supplemental opinion) accounting for the Veteran's complaints of chronic low back pain since his injury in service, so even prior to his additional, intercurrent, low back injuries in the motor vehicle accidents since service.  The examiner also must bear in mind that the Veteran need not have received continuous treatment or medical care for his low back pain and other symptoms after service, prior to when he did, only need have experienced continuous symptoms.

If, for whatever reason, this examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, it may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or the necessary additional comment may be provided just with review of the claims files.

It is imperative that whoever is designated to provide this additional comment discuss the underlying medical rationale, if necessary citing to specific evidence in the file.

2.  If still available, have the VA compensation examiner that evaluated the Veteran's respiratory disorder in February 2011 submit additional comment (supplemental opinion) accounting for the other indications in the file, so not just by Dr. R.H., that the Veteran may have disease possibly associated with exposure to asbestos.  In particular, despite the credibility concerns regarding Dr. R.H.'s diagnosis, the examiner must also consider that a VA treatment record in the file, dated in January 2004, indicates there were fine bibasilar crackles that were determined to be most consistent with asbestosis, not congestive heart failure.  Also, an April 2004 chest X-ray examination report shows an interstitial infiltrate in the right lung base.  So Dr. R.H. is not the only doctor that has suspected the Veteran has asbestosis or other asbestos-exposure-related disease.  The VA examiner therefore needs to explain or account for these other positive findings in the record, even if discounting the credibility of Dr. R.H.'s diagnosis.

If, for whatever reason, this examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, it may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or the necessary additional comment may be provided just with review of the claims files.

It is imperative that whoever is designated to provide this additional comment discuss the underlying medical rationale, if necessary citing to specific evidence in the file.

3.  As well, if still available, have the VA compensation examiner that evaluated the Veteran's mental state in August 2010 submit additional comment (supplemental opinion) concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's schizophrenia or schizoaffective disorder, or his major depressive disorder with psychotic features, either incepted during his military service - especially given that he claims to have heard voices since the 1970s, or within one year of his discharge in the case of the schizophrenia or schizoaffective disorder, or alternatively date back to his service or are proximately due to, the result of, or aggravated by his already service-connected PTSD - especially considering that a VA physician acknowledged in June 2008 that a psychosis, which schizophrenia and schizoaffective disorder are (see 38 C.F.R. § 3.384), is frequently a part of PTSD (so seemingly, though not definitively, part and parcel of this service-connected disability).

If, for whatever reason, this examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, it may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or the necessary additional comment may be provided just with review of the claims files.

It is imperative that whoever is designated to provide this additional comment discuss the underlying medical rationale, if necessary citing to specific evidence in the file.

If it is determined the schizophrenia or schizoaffective disorder and/or major depressive disorder with psychotic features were/was aggravated (meaning chronically worsened) by the PTSD, then please also state, to the extent possible, the baseline level of severity of the paranoid schizophrenia or schizoaffective disorder and/or major depressive disorder with psychotic features before the onset of aggravation so the extent of additional disability, in turn, may be determined.


4.  Ensure the examiners responded to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

5.  Then readjudicate these claims in light of this and any other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



